Case: 14-31277      Document: 00513093574         Page: 1    Date Filed: 06/25/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 14-31277                                   FILED
                                  Summary Calendar                             June 25, 2015
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SHAWN R. THIBODEAUX,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                              USDC No. 6:12-CR-42


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Shawn R. Thibodeaux challenges his guilty plea convictions for carrying
a firearm during and in relation to a drug trafficking crime, in violation of
18 U.S.C. § 924(c)(1); possession with intent to distribute methamphetamine,
in violation of 21 U.S.C. § 841(a)(1); and possession of a firearm in furtherance
of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1). He was
sentenced, inter alia, to the statutory minimum term of imprisonment—a total


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-31277      Document: 00513093574     Page: 2     Date Filed: 06/25/2015


                                   No. 14-31277

of 40 years, consisting of five years for the illegal carrying conviction, 10 years
for the drug distribution conviction, and 25 years for the firearm possession
conviction.
        Thibodeaux argues that the district court violated Federal Rule of
Criminal Procedure 11(b)(1) by failing to more explicitly advise him that the
three    sentences    must   be   imposed    consecutively.       See   18    U.S.C.
§ 924(c)(1)(D)(ii). Specifically, he asserts that the district court, in explaining
the role of the advisory guidelines scheme, “blurred the distinction” between
the advisory guidelines and the mandatory minimum penalties.                      At
rearraignment, the district court informed Thibodeaux that it had “the
authority, in some circumstances, to impose a sentence that is more severe or
less severe than the sentence called for in the [G]uidelines[.]”
        Because Thibodeaux did not object in the district court, review is only for
plain error. See United States v. Oliver, 630 F.3d 397, 411 (5th Cir. 2011). To
prevail on plain error review, Thibodeaux must show a forfeited error that is
clear or obvious and affects his substantial rights. See Puckett v. United States,
556 U.S. 129, 135 (2009). To establish that his substantial rights have been
affected, he “must show a reasonable probability that, but for the error, he
would not have entered the plea.” United States v. Dominguez Benitez, 542
U.S. 74, 83 (2004). Where an appellant’s argument raises “an issue of first
impression” or “require[s] an extension of precedent,” this court will “conclude
that any error was not plain or obvious.” United States v. Garcia-Gonzalez,
714 F.3d 306, 318 (5th Cir. 2013); see also United States v. Evans, 587 F.3d
667, 671 (5th Cir. 2000) (“We ordinarily do not find plain error when we have
not previously addressed an issue.” (internal quotation marks and citations
omitted)).




                                         2
    Case: 14-31277    Document: 00513093574     Page: 3   Date Filed: 06/25/2015


                                 No. 14-31277

      Thibodeaux has failed to show that the district court committed plain or
obvious error. Insofar as Thibodeaux complains that the district court’s correct
statement regarding the nature of the advisory guidelines scheme “blurred the
distinction” between the advisory guidelines and the mandatory minimum
penalties, see FED R. CRIM. P. 11(b)(1)(M), he points to no authority to support
the proposition that the district court erred in discussing Thibodeaux’s
sentencing exposure. The record reflects that the district court did inform
Thibodeaux, as to the § 924(c)(1) convictions, that those sentences would be
imposed consecutively to any other term of imprisonment. A district court is
not required to inform a defendant “of every ‘but for’ consequence which follows
from a guilty plea.” United States v. Saldana, 505 F.2d 628, 628 (5th Cir.
1974). Thibodeaux points to no authority which required the district court to
do more. Because Thibodeaux’s argument would require the extension or
modification of precedent, any error was not plain or obvious. See Garcia-
Gonzalez, 714 F.3d at 318; Evans, 587 F.3d at 671.
      Moreover, Thibodeaux has not shown that his substantial rights were
affected by demonstrating that, but for the district court’s purported error, he
would not have pleaded guilty. See Dominguez Benitez, 542 U.S. at 83. The
record shows that Thibodeaux was aware that the sentences for the § 924(c)(1)
convictions must be imposed consecutively. Specifically, the plea agreement
advised Thibodeaux of the applicable minimum and maximum sentences,
including the requirement that the sentences be imposed consecutively. At his
rearraignment, Thibodeaux acknowledged that he understood “every word,
line, sentence, and paragraph” of the plea agreement.           Such “[s]olemn
declarations in open court carry a strong presumption of verity.” Blackledge v.
Allison, 431 U.S. 63, 74 (1977). Any documents signed by the defendant at the
time of the guilty plea are entitled to “great evidentiary weight.” United States



                                       3
    Case: 14-31277    Document: 00513093574     Page: 4   Date Filed: 06/25/2015


                                 No. 14-31277

v. Abreo, 39 F.3d 29, 32 (5th Cir. 1994). In addition, Thibodeaux did not object
to the PSR’s statement that the sentences must be imposed consecutively or
object on this basis at sentencing. See United States v. Alvarado-Casas, 715
F.3d 945, 954 (5th Cir. 2013). Finally, as noted previously, the district court
advised Thibodeaux at rearraignment, twice, that with respect to the
§ 924(c)(1) convictions, the sentences would be imposed consecutively to any
other term of confinement.
      AFFIRMED.




                                       4